IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,885-01


                  EX PARTE NIGEL MOHAMMED HAMPTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1354259-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. On June 5, 2019,

this Court remanded this matter to the trial court to obtain affidavits and findings of fact. In addition,

this Court’s remand order required the habeas record to be supplemented with various documents,

including the transcript of the punishment hearing that took place on January 25, 2013.

        On October 15, 2019, this Court received the supplemental record after remand. That record

did not include a copy of the punishment hearing transcript.

        The district clerk shall either forward to this Court transcript of the January 25, 2013,

sentencing hearing or certify in writing that this document is not part of the record. The district clerk
                                                                               2

shall comply with this order within thirty days from the date of this order.



Filed: November 25, 2019
Do not publish